Citation Nr: 0612639	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-28 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
duodenal ulcer disease.

2.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1971.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  By correspondence dated in December 2004, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue of an increased rating for duodenal 
ulcer disease.

2.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a thyroid disorder.

3.  Post-service evidence shows that the veteran was 
diagnosed with a thyroid disorder more than one year after 
military discharge.

4.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and current thyroid disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to an increased 
rating for duodenal ulcer disease have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2005) (as amended).

2.  A thyroid disorder was not incurred or aggravated in 
service, and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 20 Percent for 
Duodenal Ulcer Disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2005) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  

By correspondence received in December 2004, the veteran 
indicated his intent to appeal only the issue with respect to 
his "goiter."  On a VA Form 9, he checked the box that 
reads:  I have read the statement of the case and any 
supplemental statement of the case I received.  I am only 
appealing these issues: goiter (which was handwritten).

In a subsequent Informal Brief Presentation, the veteran's 
representative addressed only the issue of entitlement to 
service connection for a thyroid condition.  This further 
indicates to the Board the veteran's intent to withdraw the 
claim for an increased rating for duodenal ulcer disease.

As the veteran has withdrawn the appeal as to the issue of an 
increased rating for duodenal ulcer disease (the issue of the 
thyroid disorder is discussed below), there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to duodenal ulcer 
disease and it is dismissed without prejudice.

II.  Entitlement to Service Connection for a Thyroid Disorder

The veteran contends, in essence, that he is entitled to 
service connection for a thyroid disorder because he had a 
knot in his throat prior to his military retirement in 1971.  
He asserts that he was told at the time of his retirement 
physical that he would need surgery.  As he was diagnosed 
with a thyroid condition some 20 months after military 
discharge, he argues that the disorder should be service-
connected.

At a personal hearing, the veteran testified that he had a 
knot come up in his throat prior to his retirement in 1971 
but was not concerned about it because he thought it was 
related to when he had stopped smoking in 1969.  He indicated 
that he mentioned it to the doctor during the separation 
physical and was told that he might require surgery.  

The veteran acknowledged that he did not seek treatment for a 
goiter within one year of military separation and recalled 
that he began having problems in March or April 1972 with 
clearing his throat and coughing.  He went for a commercial 
flight physical and was told he had a goiter.  He underwent 
surgery in November 1972.  He thought that there should be a 
notation on his retirement physical about it.  He continued 
to need thyroid medication on a daily basis.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a review of the claims file, the Board finds that the 
evidence does not support a claim for service connection.  
First, service medical records are negative for complaints 
of, treatment for, or diagnosis of a thyroid disorder.  
Moreover, there are no symptoms consistent with a thyroid 
disorder while on active duty.  

Despite the veteran's contention that a lump in his neck was 
noted at the time of his retirement physical, the June 1970 
retirement service separation examination showed a normal 
clinical evaluation of the veteran's neck and endocrine 
system.  While a condition related to his tonsils was noted, 
there was no mention of a thyroid disorder.  Therefore, the 
Board finds that there is no evidence of a chronic thyroid 
disorder in service.

Post-service medical records reflects that the veteran was 
initially diagnosed with a thyroid disorder in September 
1972, some 20 months after discharge.  Subsequent medical 
records reflect that he underwent a thyroidectomy.  At the 
time of initial diagnosis in September 1972, one medical 
record indicated that he had felt a mass on his neck for a 
week.  A November 1972 note reflected that he first felt a 
lump in his neck on a routine physical "several months 
ago."  Yet another record dated in November 1972 indicated 
that he had a six month history of having a lump in the neck.  

Even assuming symptomatology associated with a thyroid 
condition as early as May 1972 (six months prior to November 
1972), the Board places high probative value on the length of 
time between discharge from military service and the first 
diagnosis.  Further, a thyroid disorder is not on the list of 
diseases subject to the one-year presumptive period.  
Likewise, there is no showing of continuity of symptomatology 
from the time of discharge in January 1971 and first 
diagnosis in September 1972, nor any other evidence which 
would tend to link a thyroid disorder to military service 
during that time period.

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, no physician has ever 
attributed the veteran's thyroid disorder to active military 
service, despite his assertions to the contrary.  

The veteran's mere contention as to a medical nexus, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his complaints with an event 
or incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

Further, while the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

In sum, even accepting the veteran's current diagnosis of a 
thyroid disorder, the Board places greater probative value on 
the absence of in-service complaints, treatment or diagnosis 
of a thyroid disorder, the lack of post-service treatment for 
over 1 1/2 years after service separation, and the absence of 
medical evidence establishing a nexus between military 
service and the veteran's current complaints.  As such, the 
claim is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in February 2003, prior to the initial adjudication of his 
claims.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  

He was notified of the need to give to VA any evidence 
pertaining to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.  In 
February 2003 correspondence, he indicated that he had no 
more evidence to submit.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
the veteran was provided with specific information as to why 
the claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the September 2003 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in March 2004.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
Given that the evidence does not show a chronic thyroid 
disorder in service, that the veteran was not diagnosed with 
a thyroid disorder for some 20 months after discharge, that a 
thyroid disorder is not subject to the one-year presumption 
and, even if it were, the initial diagnosis was outside the 
one-year period, and that the evidence does not establish a 
medical nexus between the veteran's current thyroid disorder 
and military service, there is no need to obtain a VA medical 
opinion on the issue.  The available medical evidence is 
sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  Even 
though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

Further, inasmuch as the veteran has withdrawn the claim for 
an increased rating, he will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

The claim of entitlement to a rating in excess of 20 percent 
for duodenal ulcer disease is dismissed without prejudice. 

The claim of entitlement to service connection for a thyroid 
disorder is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


